                                            UNITED STATES DISTRICT COURT
                                            EASTERN DISTRICT OF KENTUCKY
                                           CENTRAL DIVISION AT LEXINGTON
                                      CRIMINAL MINUTES – ARRAIGNMENT AND PLEA

Lexington Case No. 19-206-KKC-MAS-4                          At Lexington              Date January 2, 2020

USA vs Clinton Portis                          x   present            custody           bond        x   OR    Age

DOCKET ENTRY: The Court conducted Defendant’s initial appearance, arraigned him and advised him of his constitutional rights,
the pending charges, and the possible penalties. The Order Setting Conditions of Release for Defendant are modified in paragraph
8(l) to permit Defendant to travel as necessary for work or familial reasons provided Defendant seek approval from the USPO prior
to such travel.

PRESENT:       HON. MATTHEW A. STINNETT, UNITED STATES MAGISTRATE JUDGE

                 Susan Conner            Linda Mullen                 None             Andrew Smith, Alex Kramer, John Scanlon
                 Deputy Clerk            Court Reporter            Interpreter                 Assistant U.S. Attorney

              Counsel for Defendant            Adam Reeves                 x present       x retained           appointed



PROCEEDINGS: INITIAL APPEARANCE AND ARRAIGNMENT

   x        Copy of Indictment given to the defendant.
   x        Defendant states true name is as stated on the indictment.
   x        Defendant advised the Court that he/she will retain counsel.
            Defendant request that the Court appoint counsel.
            Financial Affidavit executed & filed.
            Court FINDS defendant qualifies for Court Appointed Counsel under provision of CJA.
            Ordered                appointed Attorney under the CJA.
   x        Defendant advised of Constitutional Rights.
   x        Defendant advised of the nature of charges and possible penalties.
   x        Defendant waives formal arraignment.
   x        Defendant waives reading of Indictment - Information.               Indictment - Information read.
   x        Defendant pleads       Guilty to Counts                   x Not guilty to Counts ALL
            Assigned for Detention Hearing on                       .
   x        PRETRIAL MOTIONS are to be filed pursuant to the Court’s pretrial order to be entered.
            Assigned for JURY TRIAL on March 9, 2020, at 9:00 a.m. before Judge Karen K. Caldwell; counsel to be present at 8:30
   x        a.m.
   x        Number of days expected for trial 5.
   x        The Court covered standard collateral consequences and notification rights tied to non-citizen status.
   x        The United States advised it is fulfilling victim notification duties, as necessary.
   x        Defendant to remain on bond, conditions of release.
            Defendant remanded to custody of the USM.
            USPO to circulate Pretrial Services Report (PSR) to counsel. Counsel may retain PSR while detention issues pend but may
            not copy of disseminate the report to any person (except defense counsel can share content with Defendant).




Copies: COR, USP, USM, D, JC               Initials of Deputy Clerk: stc                 TIC: /06
